Per Curiam:

The appellant was convicted in the district court of Allen county of. a violation of the prohibitory liquor law. The appeal is based entirely on an alleged error of the court in denying the appellant’s motion for a continuance. The affidavit filed in support of the motion fails to show diligence in an effort to obtain the desired evidence. The evidence was desired to dispute a witness for the state whose name, it is to be presumed, was indorsed upon the information. Due diligence required the appellant to prepare, in advance of the trial, to rebut the evidence which such witness might give of a transaction which the appellant knew, as shown by the affidavit, occurred in the presence of the absent witness and the witness who testified for the state.
The judgment is affirmed.